Name: 81/617/EEC: Commission Decision of 15 July 1981 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Council Directive 72/159/EEC (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy; NA;  economic policy;  agricultural structures and production;  Europe
 Date Published: 1981-08-12

 Avis juridique important|31981D061781/617/EEC: Commission Decision of 15 July 1981 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Council Directive 72/159/EEC (Only the Dutch text is authentic) Official Journal L 226 , 12/08/1981 P. 0030 - 0030COMMISSION DECISION of 15 July 1981 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Council Directive 72/159/EEC (Only the Dutch text is authentic) (81/617/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 80/370/EEC (2), and in particular Article 18 (3) thereof, Whereas on 10 April 1981 the Government of the Netherlands communicated, pursuant to Article 17 (4) of Directive 72/159/EEC, an amendment to the 1975 provision on aid towards land improvement projects in the private sector; Whereas Article 18 (3) of Directive 72/159/EEC requires the Commission to determine whether, having regard to the abovementioned communication, the existing provisions in the Netherlands for the implementation of the said Directive continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 thereof; Whereas the abovementioned amendment to the 1975 provisions on aid towards land improvement projects in the private sector meets the requirements of the said Directive; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions existing in the Netherlands for the implementation of Directive 72/159/EEC, having regard to the amendment to the 1975 provisions on aid towards land improvement projects in the private sector as forwarded on 10 April 1981, continue to satisfy the conditions for financial contribution by the Community to common measures referred to in Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 15 July 1981. For the Commission The President Gaston THORN (1) OJ No L 96, 23.4.1972, p. 1. (2) OJ No L 90, 3.4.1980, p. 43.